Case: 12-14451    Date Filed: 03/27/2013   Page: 1 of 6


                                                        [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 12-14451
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 1:07-cr-00124-WKW-WC-1



UNITED STATES OF AMERICA,

                                                        Plaintiff - Appellee,

                                     versus

CHRISTOPHER DWAYNE OWENS,

                                                        Defendant - Appellant.

                          ________________________

                  Appeal from the United States District Court
                      for the Middle District of Alabama
                        ________________________

                                (March 27, 2013)

Before HULL, JORDAN and KRAVITCH, Circuit Judges.

PER CURIAM:

      Christopher Owens pleaded guilty to being a felon in possession of a firearm

in violation of 18 U.S.C. § 922(g)(1) and was sentenced to 120 months’
                Case: 12-14451       Date Filed: 03/27/2013       Page: 2 of 6


imprisonment. On appeal, Owens argues that his sentence was procedurally and

substantively unreasonable because, although it runs concurrently to three

sentences he received for state convictions, it is consecutive to the other two. After

careful review, we affirm.

       According to the presentence investigation report (PSI) introduced at the

sentencing hearing, in 2007, Owens held captive at gunpoint his ex-girlfriend, her

mother, and her three children and told them that if they did not go with him to

Florida, he would kill them. Based on this conduct, Owens was convicted in

Alabama state court in August 2010 of burglary, possession of a firearm with an

altered serial number, and assault. He received a life sentence on each count. In

December 2010, Owens received two further life sentences in state court for two

counts of assaulting corrections officers.

       In 2008, Owens pleaded guilty in federal court to being a felon in possession

of a firearm for the 2007 incident on which his three August 2010 state convictions

were based. The district court sentenced Owens to 120 months’ imprisonment. 1

Owens argued that the federal sentence should run concurrently to all of his state



1
  Owens was originally sentenced in federal court to 293 months’ imprisonment as an armed
career criminal, and this court affirmed his sentence. See United States v. Owens, 363 F. App’x
696 (11th Cir. 2010) (unpublished). The Supreme Court granted certiorari and vacated for
reconsideration of Owens’s status as an armed career criminal in light of Johnson v. United
States, 559 U.S. 133 (2010). See Owens v. United States, 131 S. Ct. 638 (2010). We vacated
Owens’s sentence and remanded, concluding the district court erred in sentencing Owens as an
armed career criminal. See United States v. Owens, 672 F.3d 966, 972 (11th Cir. 2012).
                                               2
              Case: 12-14451     Date Filed: 03/27/2013   Page: 3 of 6


sentences, but the district court concluded his sentence should be consecutive to his

two sentences for assaulting corrections officers. This is Owens’s appeal.

      We review the reasonableness of a sentence under a deferential abuse-of-

discretion standard. Gall v. United States, 552 U.S. 38, 41 (2007). “We look first

at whether the district court committed any significant procedural error and then at

whether the sentence is substantively reasonable under the totality of the

circumstances.” United States v. Turner, 626 F.3d 566, 573 (11th Cir. 2010).

      Owens argues that the district court’s decision that his federal sentence be

consecutive to his two state sentences for assaulting corrections officers was

procedurally unreasonable. Section 5G1.3 of the Sentencing Guidelines governs

the imposition of a federal sentence on a defendant subject to an undischarged state

term of imprisonment. Under § 5G1.3(c), the district court had discretion to

impose the federal sentence either consecutively or concurrently to Owens’s two

state sentences for assaulting corrections officers because they concerned different

offense conduct. See United States v. Bradford, 277 F.3d 1311, 1317 (11th Cir.

2002). When applying § 5G1.3(c), the district court should consider: (1) the

factors in 18 U.S.C. § 3553(a); (2) the type and length of the prior undischarged

sentence; (3) the time served on the undischarged sentence and the time likely to

be served before release; (4) whether the undischarged sentence was imposed in

state court; and (5) any other relevant circumstances. U.S.S.G. § 5G1.3, cmt.


                                          3
                 Case: 12-14451         Date Filed: 03/27/2013        Page: 4 of 6


(n.3(A)). The § 3553(a) factors include, inter alia, the nature and circumstances of

the offense, the history and characteristics of the defendant, and the need to reflect

the seriousness of the offense. 18 U.S.C. § 3553(a).

       The district court’s decision that Owens’s federal sentence be consecutive to

his two state sentences for assaulting corrections officers was procedurally

reasonable. In making its § 5G1.3(c) determination, the district court pointed to

the seriousness of his federal offense, among other factors. Owens argues that, in

considering that factor, the district court improperly considered his three state

convictions because they were based on the same underlying conduct. That

resulted in impermissible double-counting, he contends, because the court already

accounted for those three state convictions under § 5G1.3(b) when it decided his

sentence should run concurrently with them. 2 Although the federal offense and the

three state convictions involved the same underlying conduct, the district court did

not double-count the state offenses. Rather, the district court simply considered

the “nature and circumstances” of the federal offense for which Owens was being

sentenced as it was supposed to do under § 3553(a)(1).

       Owens further argues that the district court’s decision that his federal

sentence be consecutive to his two state sentences for assaulting corrections
2
  Under U.S.S.G. § 5G1.3(b), the district court must order a sentence to be served concurrently
with a term of imprisonment that “resulted from another offense that is relevant conduct to the
instant offense of conviction . . . .” The parties agree that the district court correctly ordered the
federal sentence to run concurrently with the three life sentences imposed in state court based on
the same conduct.
                                                  4
              Case: 12-14451     Date Filed: 03/27/2013    Page: 5 of 6


officers resulted in a sentence that was substantively unreasonable. We examine

whether a sentence is substantively reasonable in light of the totality of the

circumstances. Turner, 626 F.3d at 573. The district court must impose a sentence

“sufficient, but not greater than necessary” to comply with the § 3553(a) factors.

18 U.S.C. § 3553(a). “The party challenging the sentence bears the burden to

show it is unreasonable in light of the record and the § 3553(a) factors.” United

States v. Tome, 611 F.3d 1371, 1378 (11th Cir. 2010).

      Owens has not met his burden to demonstrate that his sentence was

substantively unreasonable. Owens contends that his federal sentence should have

run concurrently with all of his state sentences in light of his mild mental

impairments, his rehabilitation efforts while incarcerated, the length of his state

sentences, and his age when he would be eligible for release. But the district court,

having considered Owens’s arguments and evidence, found that a sentence

consecutive to the two state sentences for assaulting corrections officers was

appropriate because: (1) it was uncertain how long Owens would be incarcerated

on his state convictions because he would be parole-eligible in 8 years and he had

previously served only 5 years of a 15-year state sentence for previous crimes; (2)

Owens had a serious criminal history, which included general instances of

violence; and (3) the offense conduct underlying this conviction was serious,

involving Owens holding his ex-girlfriend and her mother and three children


                                           5
               Case: 12-14451     Date Filed: 03/27/2013   Page: 6 of 6


captive with a pistol and threatening them. Owens has failed to show that the

district court abused its discretion.

      Because Owens has not shown that his sentence was procedurally or

substantively unreasonable, we affirm.

      AFFIRMED.




                                          6